 Case 1:19-cv-01672-MN-JLH Document 1 Filed 09/06/19 Page 1 of 9 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

DORIS BANKS, CANDY CAPORALE, BRUCE
DAVIS, GENE SULLENBERGER, and
CHRISTINE WOOTTEN, for themselves and on
                                                          C.A. No.
behalf of all others similarly situated,

                         Plaintiffs,

         v.

E.I. DU PONT DE NEMOURS AND COMPANY,                      JURY TRIAL DEMANDED
THE CHEMOURS COMPANY, THE 3M
COMPANY, (f/k/a Minnesota Mining and
Manufacturing, Co.), PROCINO PLATING, INC.,
a/k/a PROCINO ENTERPRISES, a/k/a PROCINO,
and BLADES DEVELOPMENT LLC,

                         Defendants.

                                       NOTICE OF REMOVAL

         Defendant 3M Company (“3M”), by undersigned counsel, hereby provides notice pursuant

to 28 U.S.C. § 1446 of the removal of the above-captioned case from the Superior Court of the

State of Delaware to the United States District Court for the District of Delaware. Removal is

pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d) (“CAFA”).

        THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

         1.        Plaintiffs Doris Banks, Candy Caporale, Bruce Davis, Gene Sullenberger, and

Christine Wootten commenced this action by filing a Class Action Complaint (the “Complaint”)

on or about May 17, 2019 in the Superior Court of the State of Delaware. The case was docketed

with Case Number S19C-05-024 ESB. Plaintiffs served copies of the Complaint and summons on

3M on August 8, 2019. A true and correct copy of the Complaint and any other papers filed in the

Superior Court are attached collectively as Exhibit A. No other process, pleadings, or orders have

been served upon 3M.



RLF1 21981915v.1
 Case 1:19-cv-01672-MN-JLH Document 1 Filed 09/06/19 Page 2 of 9 PageID #: 2




         2.        Under 28 U.S.C. § 1446(b), this Notice of Removal must be filed within 30 days of

service of the Complaint on 3M. Accordingly, removal is timely.

         3.        The time for 3M to answer, move, or otherwise plead with respect to the Complaint

has not yet expired.

         4.        Pursuant to 28 U.S.C. § 1446(d), 3M is serving a copy of this Notice upon counsel

for all adverse parties to this case, and a copy is being filed with the Clerk of the Superior Court

of the State of Delaware.

         5.        Venue is proper in this Court pursuant to 28 U.S.C. §§ 87 and 1441(a), because the

United States District Court for the District of Delaware is the federal judicial district embracing

the Superior Court of the State of Delaware, where this action was originally filed.

         6.        By filing a Notice of Removal in this matter, 3M does not waive the rights of any

Defendant to object to service of process, the sufficiency of process, jurisdiction over the person,

or venue, and 3M specifically reserves the rights of all Defendants to assert any defenses and/or

objections to which they may be entitled.

         7.        Moreover, 3M reserves the right to amend or supplement this Notice of Removal.

         8.        If any question arises as to the propriety of the removal of this action, 3M requests

the opportunity to present a brief and requests oral argument in support of removal.

         9.        As shown below, this case is removable to federal court pursuant to CAFA.

                           THIS CASE IS REMOVABLE UNDER CAFA

         10.       Removal of this action is proper pursuant to CAFA, which “provides the federal

district courts with ‘original jurisdiction’ to hear a ‘class action’ if the class has more than 100

members, the parties are minimally diverse, and the ‘matter in controversy exceeds the sum or

value of $5,000,000.’” Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 592 (2013) (citing 28



                                                     2
RLF1 21981915v.1
 Case 1:19-cv-01672-MN-JLH Document 1 Filed 09/06/19 Page 3 of 9 PageID #: 3




U.S.C. § 1332(d)(2), (d)(5)(B)). To determine whether the amount in controversy requirement

under CAFA is satisfied, “the claims of the individual class members shall be aggregated.” Id.

(quoting § 1332(d)(6)).

         11.       The consent of all defendants to CAFA removal is not required. See 28 U.S.C.

§ 1453(b) (“such action may be removed by any defendant without the consent of all defendants”).

    A. The Numerosity Requirement Is Satisfied.

         12.       The named Plaintiffs invoke Rule 23 of the Delaware Superior Court Rules of Civil

Procedure, and seek to represent other persons on a class action basis as alleged in the Complaint.

See Complaint ¶¶ 153-165. Accordingly, this case is a “class action” within the meaning of CAFA

because it is brought pursuant to a “State statute or rule of judicial procedure authorizing an action

to be brought by 1 or more representative persons as a class action.” 28 U.S.C. § 1332(d)(1)(B).

         13.       Moreover, although the Complaint does not contain any explicit definition of the

putative class, it alleges (¶ 137) that “[t]he Putative Class represents over 1,300 residents of the

Town of Blades[, Delaware].” (Emphasis added.) The Complaint further alleges that “Plaintiffs

and the Putative Class have suffered exposure, personal injury, bioaccumulation of PFCs in their

blood which causes known cancers and diseases, property damage and the diminution of property

value as a result of the PFC contamination of the municipal and private water supplies” (id. ¶ 148),

and that “[i]t is expected that the Class Members will number in the thousands.” Id. (emphasis

added). Accordingly, this action satisfies the requirement for removal that “the number of members

of all proposed plaintiff classes in the aggregate” is equal to or greater than 100. 28 U.S.C.

§ 1332(d)(5)(B).




                                                   3
RLF1 21981915v.1
    Case 1:19-cv-01672-MN-JLH Document 1 Filed 09/06/19 Page 4 of 9 PageID #: 4




     B. The Minimal Diversity Requirement Is Satisfied.

         14.       This Court possesses “original jurisdiction of any civil action in which the matter

in controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs, and is a

class action in which . . . any member of a class of plaintiffs is a citizen of a State different from

any defendant.” 28 U.S.C. § 1332(d)(2).

         15.       Moreover, under CAFA, this action “may be removed to a district court of the

United States in accordance with section 1446 . . . without regard to whether any defendant is a

citizen of the State in which the action is brought.” 28 U.S.C. § 1453(b).

         16.       As noted above, the Complaint (¶ 137) alleges that “[t]he Putative Class represents

over 1,300 residents of the Town of Blades.” Based on data available on the website of the United

States Census Bureau, it is apparent that at least one resident of the Town of Blades is not a U.S.

citizen, but rather is a citizen of a foreign state. See Exhibit B (Declaration of Kelly Farnan)

(“Farnan Decl.”), ¶ 2 and Ex. 1, at 3. Indeed, the Census Bureau website reflects that approximately

16% of the residents of Blades, Delaware (217 residents out of a total population of 1382) are not

U.S. citizens. Id.

         17.       As alleged in the Complaint (¶ 173), Defendant 3M is a Delaware corporation.

Thus, 3M is a citizen of Delaware.1

         18.       Under 28 U.S.C. § 1332(d)(2)(B), minimal diversity exists under CAFA whenever

“any member of a class of plaintiffs is a foreign state or a citizen or subject of a foreign state and

any defendant is a citizen of a State.” ((Emphasis added.) Because at least one member of the

putative class is “a citizen or subject of a foreign state” (i.e., a non-U.S. citizen), and 3M is a citizen



1
      3M maintains its principal place of business in Minnesota, and thus is a citizen of
Minnesota as well.

                                                    4
RLF1 21981915v.1
 Case 1:19-cv-01672-MN-JLH Document 1 Filed 09/06/19 Page 5 of 9 PageID #: 5




of Delaware, CAFA’s minimal diversity requirement is satisfied. See also Duran v. Fernandez

Bros., Inc., 2015 WL 7012884, at *3 (N.D. Cal. Nov. 12, 2015) (defendant who was a citizen of

California sufficiently pleaded minimal diversity under CAFA by alleging that putative class

members who were residents of California were non-U.S. citizens).

         19.       Moreover, it appears that at least one member of the putative class is domiciled in,

and thus a citizen of, a State other than Delaware. As discussed above, the Complaint does not

contain any explicit definition of the putative class. The putative class includes the “over 1,300

residents of the Town of Blades” (Compl. ¶ 137), but evidently is not limited to them, for the

Complaint elsewhere alleges that “the number of impacted individuals, upon information and

belief, have [sic] reached the thousands.” Id. ¶ 157 (emphasis added). Accord id. (“It is expected

that the Class Members will number in the thousands.”). The putative class evidently includes not

just residents of Blades, but those who own, or have owned, property there. See, e.g., Compl. ¶ 148

(alleging that the putative class includes, among others, those that have incurred “property damage

and the diminution of property value as a result of the PFC contamination of the municipal and

private water supplies”) (emphasis added); id. ¶ 199 (seeking damages that include “the difference

between the current value of Plaintiffs’ and Class Members’ properties and such value if the harm

had not been done,” as well as “the cost of repair or restoration”), id. ¶ 232 (asserting that

Defendants “release[d] toxic PFOA and PFOS from the facilities into the air, dust, soil, and

groundwater of the properties owned and/or occupied by Plaintiffs”). The putative class also

evidently includes residents, and those who own or have owned property, in Seaford, Delaware.

See id. ¶ 166 (alleging that “Plaintiff Doris Banks is a resident of the Town of Blades, who

currently resides at 26894 Bethel Concord Road, Seaford, Delaware 19973”); accord id. ¶¶ 168-




                                                    5
RLF1 21981915v.1
    Case 1:19-cv-01672-MN-JLH Document 1 Filed 09/06/19 Page 6 of 9 PageID #: 6




70 (alleging that each of Plaintiffs Davis, Sullenberger, and Wootten is a “resident of the Town of

Blades” with an address in “Seaford, Delaware”).2

         20.       According to the Complaint, “[w]hile the exact number of Class Members is not

yet known, a precise number can be ascertained from objective criteria such as U.S. Federal Census

records, the State of Delaware, and the public records of the municipal entity(ies), and through

other appropriate discovery.” Id. ¶ 157. Review of such public records indicates that various

properties within Blades and Seaford are actually owned by individuals that appear to be domiciled

outside of Delaware. See, e.g., Farnan Decl., Exs. 2 through 16.3

         21.       Accordingly, there is also minimal diversity under 28 U.S.C. § 1332(d)(2)(A),

which provides that there is minimal diversity if “any member of a class of plaintiffs is a citizen

of a State different from any defendant[.]”

     C. The Amount In Controversy Requirement Is Satisfied.

         22.       Under CAFA, the amount in controversy must exceed five million dollars

($5,000,000), exclusive of interest and costs. See 28 U.S.C. § 1332(d)(2). In a putative class action,

the amount in controversy is determined by aggregating the claims of all members of the putative

class. See 28 U.S.C. § 1332(d)(6). The Supreme Court has made clear that “a defendant’s notice

of removal need include only a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554


2
        The website for Blades, Delaware describes Seaford, Delaware as the “sister community”
of Blades. See https://blades.delaware.gov/history-a-town-called-blades-delaware/ (“The Town
of Blades is one of Sussex County’s last incorporated areas—but in point of time, the town itself
is possibly as old as its sister community–Seaford.”).
3
       The property records attached as Exhibits 2 to 16 to the Farnan Declaration identify 15
properties located in the “City” of “Seaford” and the “Town” of “BL-Blades.” The addresses
provided for the property owners are in Florida, Maryland, New Jersey, New York, Pennsylvania,
South Carolina, Virginia, and Washington.

                                                  6
RLF1 21981915v.1
 Case 1:19-cv-01672-MN-JLH Document 1 Filed 09/06/19 Page 7 of 9 PageID #: 7




(2014); see also Polanco v. Amgard Ins. Co., 2018 WL 6380707, at *2-4 (D. Del. Dec. 6, 2018).

Moreover, in “actions seeking declaratory and injunctive relief, it is well established that the

amount in controversy” may be “measured by the value of the object of the litigation.” Hunt v.

Wash. State Apple Adver. Comm’n, 432 U.S. 333, 347 (1977). And in addition to “compensatory

damages,” a court “must also consider” both “punitive damages” and “attorney’s fees” “when

calculating the amount in controversy” under CAFA. Frederico v. Home Depot, 507 F.3d 188, 199

(3d Cir. 2007).

         23.       The amount in controversy in this action exceeds five million dollars ($5,000,000)

in the aggregate. The Complaint alleges that “[t]he properties of the Plaintiffs and the Putative

Class have been damaged as a result of the presence of PFCs in their homes, their soil, surrounding

property and potable water supply” (Compl. ¶ 150), and that “[t]he inability to use potable drinking

water at their residences has caused the Plaintiffs and Class Members significant inconvenience

and expense” (id. ¶ 248). The named Plaintiffs seek to recover, inter alia, monetary damages

“directly resulting from their injuries to persons and property, in a sufficient amount to compensate

Plaintiffs and Class Members for the injuries and losses sustained and to restore Plaintiffs and

Class Members to the original position, including but not limited to the difference between the

current value of Plaintiffs’ and Class Members’ properties and such value if the harm had not been

done, the cost of repair or restoration, the value of the use of the continuous trespass” (Compl.

¶ 199), and “the cost to bring an end to the trespass” (id. 243). The Complaint also alleges that

“Plaintiffs and the Classes have been injured in that their exposure to PFOS, PFOA, and potentially

other toxic substances has caused them to develop illnesses associated with the exposure” (id.

¶ 222), and that they are entitled to recover for “injuries to persons, including the need for medical

monitoring as an element of damages.” Id. ¶ 199; see also id. ¶¶ 250, 256. Plaintiffs seek



                                                   7
RLF1 21981915v.1
 Case 1:19-cv-01672-MN-JLH Document 1 Filed 09/06/19 Page 8 of 9 PageID #: 8




declaratory relief and “an order establishing a medical monitoring protocol for Plaintiffs and Class

Members,” as well as “exemplary, consequential, … and punitive damages” and “an award of

attorney fees and costs.” Id. at p. 73 (“Prayer For Relief”).

         24.       Given the breadth of the alleged damages and relief sought, and the Plaintiffs’ own

allegation that they expect “that the Class Members will number in the thousands” (see Compl.

¶ 157), it is apparent on the face of the Complaint that at the time of this removal, the aggregate

amount in controversy is greater than five million dollars ($5,000,000), exclusive of interest and

costs.

         25.       Accordingly, although 3M denies that Plaintiffs or any putative class members are

entitled to recover any amount, and denies that Plaintiffs or putative class members are entitled to

any of the relief sought, the amount in controversy requirement for removal under CAFA is

satisfied.

         26.       Because the numerosity, minimal diversity, and amount in controversy

requirements of CAFA are satisfied, this case is subject to removal to federal court.

         WHEREFORE, Notice is given that this action is removed from the Superior Court of the

State of Delaware to the United States District Court for the District of Delaware.



                                                        /s/ Kelly E. Farnan
                                                        Kelly E. Farnan (#4395)
 OF COUNSEL:                                            Richards, Layton & Finger, PA
 Richard F. Bulger                                      One Rodney Square
 Mayer Brown LLP                                        920 North King Street
 71 South Wacker Drive                                  Wilmington, DE 19801
 Chicago, Illinois 60606                                (302) 651-7700
 (312) 782-7318                                         farnan@rlf.com
 rbulger@mayerbrown.com
                                                        Attorneys for Defendant for 3M Company
 Dated: September 6, 2019



                                                    8
RLF1 21981915v.1
 Case 1:19-cv-01672-MN-JLH Document 1 Filed 09/06/19 Page 9 of 9 PageID #: 9




                                CERTIFICATE OF SERVICE

         I hereby certify that on September 6, 2019, true and correct copies of the foregoing

document were caused to be served on the following counsel of record as indicated:

          By CM/ECF                                 By CM/ECF
          R. Joseph Hrubiec                         Andrew S. Dupre
          Napoli Shkolnik, LLC                      Janine L. Faben
          919 N. Market Street                      Travis J. Ferguson
          Suite 1801                                McCarter & English, LLP
          Wilmington, DE 19801                      Renaissance Centre
                                                    405 North King Street
                                                    8th Floor
                                                    Wilmington, DE 19801

          By U.S. Mail                              By U.S. Mail
          Procino                                   Blades Development LLC
          Procino Enterprises                       50 Albe Drive
          Procino Plating, Inc.                     Newark, DE 19702
          6211 Phillips Landing Road
          Laurel, DE 19956




                                                          /s/ Kelly E. Farnan
                                                          Kelly E. Farnan (#4395)
                                                          farnan@rlf.com




RLF1 21981915v.1
